Citation Nr: 0831707	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back strain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1975 to August 
1979.     

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2003, the Board affirmed the RO's decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2005, the Court vacated the Board's decision and 
remanded the claim to the Board for readjudication.  The 
Board in turn remanded the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in July 2005.  

In June 2007, the Board again affirmed the RO's decision.  
The veteran then appealed the Board's decision to the Court.  
In August 2008, based on a Joint Motion For Remand (joint 
motion), the Court remanded the claim to the Board for 
compliance with the instructions in the joint motion.  

The Board in turn REMANDS this claim to the RO via AMC.  


REMAND

The veteran claims entitlement to an increased evaluation for 
a low back strain.   Additional action is necessary before 
the Board decides this claim.

First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
must notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  VA must also assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, VA has not provided the veteran adequate notice 
and assistance with regard to his claim.  Therefore, any 
decision to proceed in adjudicating it would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

First, during the course of this appeal, the RO provided the 
veteran VCAA notice on his claim for an increased evaluation, 
but given the Court's recent decision in Vazquez-Flores, such 
notice is inadequate.  Such notice informed the veteran of 
the need to submit medical or lay evidence demonstrating a 
worsening or increase in severity of his low back disability.  
It did not inform him of the need to submit evidence 
describing the effect that worsening has on his employment 
and daily life.  Such notice also did not inform the veteran 
of the need to submit more specific evidence satisfying the 
criteria for an increased rating under the rating code 
pursuant to which his low back disability is rated.  This 
type of notice is necessary in this case as the DC under 
which the veteran's low back disability is rated authorizes 
an increased evaluation based on specific criteria, rather 
than on a mere showing of a worsening of the disability and 
its effect upon his employment and daily life.  The veteran 
has not submitted any statement or taken any action showing 
that he has actual knowledge of the aforementioned 
requirements.  The non-receipt of adequate notice is thus not 
harmless.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination in support of the veteran's claim is 
necessary.  The RO afforded the veteran examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide the claim on appeal.  
Since the most recent examination, in an Informal Hearing 
Presentation dated May 2007, the veteran's representative has 
asserted that the veteran's low back disability has worsened. 
 
Third, in a letter received in September 2008, the veteran's 
representative indicates that the veteran received recent low 
back treatment at VA's North Texas Health Care Service.  
Inasmuch as records of such treatment are pertinent to the 
claim on appeal, they must be secured on remand.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation, which satisfies the 
requirements of the Court's recent 
holding, noted above.

2.  Request, obtain and associate with 
the claims file records of the veteran's 
low back treatment at VA's North Texas 
Health Care Service.

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a low 
back disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify and describe the 
severity of all low back 
symptomatology, including, if 
appropriate, pain, limitation 
of motion, ankylosis, abnormal 
gait and/or spinal contour, 
spasm, and guarding; 

b) Based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the low back and/or disc 
disease of the lumbar spine;

c) Identify the frequency and 
duration of any incapacitating 
episodes of disc disease the 
veteran suffers during a 12 
month period;

d) Consider whether the 
veteran's low back symptoms 
cause functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if 
so, describe the extent of this 
loss during flare-ups or after 
repetitive use in terms of 
additional loss of motion 
beyond that which is observed 
clinically;

e) Indicate whether any 
reported pain is supported by 
adequate pathology and 
evidenced by visible behavior;

f) Identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes;

g) Describe the impact of the 
veteran's service-connected low 
back disability on his daily 
activities and employability; 
and

h) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




